Exhibit 10.2
FIRST AMENDMENT TO EMPLOYMENT AGREEMENT
     THIS FIRST AMENDMENT (this “Amendment”) is entered into as of December 31,
2008 (the “Effective Date”), by and between CUMULUS MEDIA INC., a corporation
organized and existing under the laws of the State of Delaware (hereinafter the
“Company”) and LEWIS W. DICKEY, JR., an individual resident of the State of
Georgia (hereinafter the “Executive”). Capitalized terms not otherwise defined
herein shall have the meaning set forth in the Agreement (as defined below).
RECITALS
     WHEREAS, the Company and the Executive entered into a Third Amended and
Restated Employment Agreement dated December 20, 2006 (the “Agreement”); and
     WHEREAS, the Company and the Executive believe it is in their best interest
to amend the Agreement in order to comply with Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”).
     NOW, THEREFORE, the parties agree as follows:
AGREEMENT

1.   The following shall be added to the end of Section 5(b) of the Agreement:

In no event shall any Annual Bonus pursuant to this Section 5(b) be paid later
than the fifteenth day of the third month after the end of the Company’s fiscal
year to which the Annual Bonus relates.

2.   Section 9(a)(ii) of the Agreement shall be deleted in its entirety and
replaced with the following:

(ii) SEVERANCE PAYMENT. The Company shall pay the Executive an amount equal to
two times the annual Base Salary in effect at the time of termination. Any
amount payable pursuant to this Section 9(a)(ii) shall be payable in four equal
consecutive quarterly installments, in accordance with Section 25.

3.   Section 9(c)(ii) shall be deleted in its entirety and replaced with the
following:

(ii) SALARY CONTINUATION. The Company shall provide the Executive (or his legal
representative) with a payment equal to the Executive’s then-current annual Base
Salary. Any amount payable pursuant to this Section 9(c)(ii) shall be payable in
four equal consecutive quarterly installments, in accordance with Section 25.

-1-



--------------------------------------------------------------------------------



 



4.   The following shall be added to the end of Section 11(a) of the Agreement:

Payment of the Gross-Up Payment, if any, shall be made no later than the end of
the Executive’s taxable year next following the Executive’s taxable year in
which the Executive remits the related taxes. The Gross-Up Payment shall be
reduced by the amount of any other such gross-up payment made to the Executive
pursuant to a separate agreement or provision of any award which would be
included in the calculation of “parachute payments” described above, to avoid
the duplication of any gross-up payments.

5.   The following shall be added to the end of Section 23 of the Agreement:

Such payment or reimbursement by the Company shall be subject to the
Reimbursement Rules.

6.   The following shall be added to the Agreement as Section 24:

24. REIMBURSEMENT RULES. The “Reimbursement Rules” means the requirement that
any amount of expenses eligible for reimbursement under this Agreement be made
(i) in accordance with the reimbursement payment date set forth in the
applicable provision of this Agreement providing for the reimbursement or
(ii) where the applicable provision does not provide for a reimbursement date,
thirty (30) calendar days following the date on which the Executive incurs the
expenses, but, in each case, no later than December 31 of the year following the
year in which the Executive incurs the related expenses; provided, that in no
event shall the reimbursements or in-kind benefits to be provided by the Company
in one taxable year affect the amount of reimbursements or in-kind benefits to
be provided in any other taxable year, nor shall the Executive’s right to
reimbursement or in-kind benefits be subject to liquidation or exchange for
another benefit. Notwithstanding the foregoing, all reimbursements relating to
the Additional Delayed Payments (as hereinafter defined) shall be made on the
Permissible Payment Date (as hereinafter defined).

7.   The following shall be added to the Agreement as Section 25:

25. SECTION 409A OF THE CODE.
(a) Notwithstanding any provisions of this Agreement to the contrary, if the
Executive is a “specified employee” (within the meaning of Section 409A of the
Code and determined pursuant to procedures adopted by the Company) at the time
of his separation from service and if any portion of the payments or benefits to
be received by the Executive upon separation from service would be

-2-



--------------------------------------------------------------------------------



 



considered deferred compensation under Section 409A of the Code, amounts that
would otherwise be payable pursuant to this Agreement during the six-month
period immediately following the Executive’s separation from service (the
“Delayed Payments”) and benefits that would otherwise be provided pursuant to
this Agreement (the “Delayed Benefits”) during the six-month period immediately
following the Executive’s separation from service (such period, the “Delay
Period”) shall instead be paid or made available on the earlier of (i) the first
business day of the seventh month following the date of the Executive’s
separation from service or (ii) Executive’s death (the applicable date, the
“Permissible Payment Date”). The Company shall also reimburse the Executive for
the after-tax cost incurred by the Executive in independently obtaining any
Delayed Benefits (the “Additional Delayed Payments”).
(b) Each payment under this Agreement shall be considered a “separate payment”
and not of a series of payments for purposes of Section 409A of the Code.
(c) Any Delayed Payments shall bear interest at the United States 5-year
Treasury Rate plus 2%, which accumulated interest shall be paid to the Executive
on the Permissible Payment Date.
(d) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits subject to Section 409A of the Code upon or following a
termination of employment unless such termination is also a “separation from
service” (within the meaning of Section 409A of the Code).

8.   The Agreement is hereby deemed to be further amended as necessary to
conform it to the terms of this Amendment. All other provisions of the
Agreement, except as specifically amended herein, remain in full force and
effect and are incorporated herein.   9.   This Amendment may be executed in one
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

[Signatures appear on following pages]

-3-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed and delivered this Amendment
as of the Effective Date.

            CUMULUS MEDIA INC.
      By:   /s/ Richard S. Denning        Name:   Richard S. Denning       
Title:   Vice President           /s/ Lewis W. Dickey, Jr.       Lewis W.
Dickey, Jr.           

-4-